This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2017 UT 30


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                              STATE OF UTAH,
                                 Appellee,
                                       v.
                          WYATT JEFF OUTZEN,
                             Appellant.


                              No. 20150953
                            Filed June 7, 2017

                            On Direct Appeal


                      Fourth District, Provo
                  The Honorable Claudia Laycock
                         No. 145400088

                                 Attorneys:
         Jeff Buhman, Lance E. Bastian, Provo, for appellee
        Michael J. Petro, Dallas Young, Provo, for appellant


CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
ASSOCIATE CHIEF JUSTICE LEE, JUSTICE DURHAM, JUSTICE HIMONAS, and
                      JUSTICE PEARCE joined.


   CHIEF JUSTICE DURRANT, opinion of the Court:
                               Introduction
    ¶ 1 Hours after ingesting marijuana, Wyatt Jeff Outzen fell
asleep at the wheel and caused a two-car collision. Sobriety tests
revealed that Mr. Outzen was not too impaired to drive, but a blood
test revealed that he had the primary metabolite of marijuana in his
system. He was charged under Utah Code section 41-6a-517 for
operating a motor vehicle with a metabolite of a controlled substance
in his body. After entering a guilty plea in justice court, Mr. Outzen
appealed his conviction to the district court. There, he moved to
dismiss, arguing that the plain language of section 41-6a-517 requires
                          STATE v. OUTZEN
                        Opinion of the Court
a showing of impairment and that the statute violates the Eighth and
Fourteenth Amendments of the United States Constitution and the
uniform operation of laws provision of the Utah Constitution. The
district court denied his motion and Mr. Outzen once again entered a
guilty plea, reserving his right to appeal. We hold that the plain
language of section 41-6a-517 does not require impairment and that
the statute does not violate the federal or state constitutions.
Accordingly, we affirm.
                             Background
   ¶ 2 Mr. Outzen fell asleep while driving and struck the back of
another vehicle. Utah Highway Patrol (UHP) troopers responded
and “saw and smelled signs of marijuana in [Mr.] Outzen’s vehicle.”
They searched his car, but did not find any contraband. The troopers
observed a lack of convergence in Mr. Outzen’s eyes and green
mucus covering his tongue, which they recognized as signs that he
had recently smoked marijuana. Mr. Outzen agreed to let the
troopers administer field sobriety tests, which indicated that he “was
not too impaired to drive.” Mr. Outzen told the troopers that “he
smokes marijuana, consumes it about every other day, and the last
time that he consumed it was about 7 p.m. the night before.” He was
taken to a UHP office, where he submitted breath, urine, and blood
samples. His blood tested positive for the primary metabolite of
marijuana.
   ¶ 3 Mr. Outzen was charged under Utah Code section 41-6a-517
with one count of driving with a metabolite of a controlled substance
in the body, a class B misdemeanor. 1 The case was filed in Utah
County Justice Court, where Mr. Outzen entered a guilty plea. He
then appealed to the Fourth Judicial District Court for a trial de
novo.
   ¶ 4 In the district court, Mr. Outzen filed a motion to dismiss,
arguing that the plain language of section 41-6a-517 requires a
showing of impairment and that the statute violates provisions of
both the federal and state constitutions. The court denied his motion
and set the case for a bench trial. Mr. Outzen chose to enter a plea of




_____________________________________________________________
   1 The State also charged Mr. Outzen with one count of following
too closely, a class C misdemeanor, but later dismissed the charge.
See UTAH CODE § 41-6a-711(1)(a).

                                  2
                           Cite as: 2017 UT 30
                           Opinion of the Court

no contest, but reserved his right to appeal, which he timely did. 2 We
have jurisdiction under Utah Code section 78A-3-102(3)(b). 3
                           Standard of Review
   ¶ 5 Mr. Outzen raises three issues on appeal. First, he asks us to
determine whether the district court correctly interpreted Utah Code
section 41-6a-517. That court concluded that the statute criminalized
operating or being in actual physical control of a motor vehicle with
any measurable amount of a controlled substance, including a
metabolite, in one’s body, regardless of the substance’s potential to
cause impairment. “We review questions of statutory interpretation
for correctness, affording no deference to the district court’s legal
conclusions.” 4
   ¶ 6 Mr. Outzen then asks us to determine whether the district
court correctly concluded that section 41-6a-517 does not violate the
Eighth and Fourteenth Amendments of the United States
Constitution and article I, section 24 of the Utah Constitution.
“Whether a statute is constitutional presents a question of law. We
presume the statute is constitutional, and we ‘resolve any reasonable
doubts in favor of constitutionality.’” 5




_____________________________________________________________
   2 Mr. Outzen filed his appeal with the court of appeals. The court
of appeals then certified the case to this court.
   3 During oral argument, we raised the question of whether we
have jurisdiction over this case. Under Utah Code section 78A-7-
118(8), after an appeal from justice court to the district court, “[t]he
decision of the district court is final and may not be appealed unless
the district court rules on the constitutionality of a statute or
ordinance.” Mr. Outzen raises issues of the correct interpretation of
Utah Code section 41-6a-517 and the constitutionality of that statute
under both the federal and state constitutions. Because the issue of
constitutionality presupposes the interpretation of the statute, we
conclude that we have jurisdiction to reach both issues on appeal.
   4 Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 12, 267
P.3d 863 (citation omitted).
   5   Brown v. Cox, 2017 UT 3, ¶ 11, 387 P.3d 1040 (citations omitted).

                                     3
                          STATE v. OUTZEN
                        Opinion of the Court
                              Analysis
  I. The Plain Language of Utah Code Section 41-6a-517 Does Not
                       Require Impairment
    ¶ 7 Utah Code section 41-6a-517 provides that “[i]n cases not
amounting to a violation of Section 41-6a-502 [the DUI statute], a
person may not operate or be in actual physical control of a motor
vehicle within this state if the person has any measurable controlled
substance or metabolite of a controlled substance in the person’s
body.” The district court read the statute to “unambiguously
criminalize[] ‘operat[ing] or be[ing] in actual physical control of a
motor vehicle’ with ‘any measurable controlled substance or
metabolite of a controlled substance in the person’s body,’ regardless
of the metabolite’s potential, or not, to cause impairment.” The court
specifically addressed the phrase “in cases not amounting to,”
reasoning that the phrase distinguishes section 41-6a-517 from
section 41-6a-502, the DUI statute, by “negat[ing] any requirement to
show actual or potential impairment.”
    ¶ 8 Mr. Outzen argues that the district court’s “construction of
that clause is incorrect because the only reasonable reading of the
‘[i]n cases not amounting to’ clause is that the scope of prohibited
conduct under [section 41-6a-517] is necessarily similar to the scope
of prohibited conduct under the DUI statute.” He further argues that
to not read the two statutes as similar in scope renders the phrase “in
cases not amounting to” superfluous in section 41-6a-517. He reasons
that the DUI statute “acknowledges that impairment occurs by
degrees, and that a person only violates that statute when his or her
impairment rises to a level that the person is incapable of safe
operation of a vehicle. Prior to the point of incapacity of safe
operation of a vehicle, the person has not violated the statute.” 6 He
concludes that, “by its reference to the DUI statute,” section 41-6a-
517 “sets the scope of prohibited conduct . . . on the same spectrum

_____________________________________________________________
   6  This is not entirely true. The DUI statute criminalizes driving
under three conditions, only one of which mentions “render[ing] the
person incapable of safely operating a vehicle.” See UTAH CODE § 41-
6a-502(1)(b). The other conditions are (1) “sufficient alcohol in the
person’s body that a subsequent chemical test shows that the person
has a blood or breath alcohol concentration of .08 grams or greater at
the time of the test” and (2) “a blood or breath alcohol concentration
of .08 grams or greater at the time of operation or actual physical
control.” Id. § 41-6a-502(1)(a), (c).

                                  4
                            Cite as: 2017 UT 30
                            Opinion of the Court

identified in the DUI statute”—in other words, section 41-6a-517 also
requires a showing of impairment.
    ¶ 9 “[A] statute’s unambiguous language ‘may not be
interpreted to contradict its plain meaning.’” 7 “[W]e do not view
individual words and subsections in isolation; instead, our statutory
interpretation ‘requires that each part or section be construed in
connection with every other part or section so as to produce a
harmonious whole.’” 8 We “interpret[] statutes to give meaning to all
parts, and avoid[] rendering portions of the statute superfluous.” 9
Finally, when we can determine the meaning of the statute from the
plain language alone, “‘no other interpretive tools are needed,’ and
our task of statutory construction is typically at an end.” 10
    ¶ 10 Mr. Outzen relies on section 41-6a-517’s reference to the DUI
statute to incorporate language of impairment into section 41-6a-517.
But there is no language of impairment in section 41-6a-517 itself.
The conduct prohibited by section 41-6a-517 is “operat[ing] or
be[ing] in actual physical control of a motor vehicle” with “any
measurable controlled substance or metabolite of a controlled
substance” in the person’s body. 11 Employing the phrase “[i]n cases
not amounting to a violation of [the DUI statute]” does not limit the
meaning of “any measurable controlled substance or metabolite of a
controlled substance.” A person who has introduced a measurable
controlled substance into his or her system and then chooses to drive
is in violation of section 41-6a-517. If the level of the measurable
controlled substance results in the individual being “incapable of
safely operating a vehicle,” he or she is also then in violation of the
DUI statute. In other words, to the extent that violation of section 41-
6a-517 rises to a level of impairment, the “not amounting to” clause
allows an individual to be charged under either statute—it does not
limit the applicability of section 41-6a-517.


_____________________________________________________________
   7   State v. Burns, 2000 UT 56, ¶ 25, 4 P.3d 795 (citation omitted).
   8 Penunuri v. Sundance Partners, Ltd., 2013 UT 22, ¶ 15, 301 P.3d
984 (citation omitted).
   9   LKL Assocs., Inc. v. Farley, 2004 UT 51, ¶ 7, 94 P.3d 279.
   10 Bagley v. Bagley, 2016 UT 48, ¶ 10, 387 P.3d 1000 (citation
omitted).
   11   UTAH CODE § 41-6a-517(2).

                                      5
                               STATE v. OUTZEN
                           Opinion of the Court
   ¶ 11 Mr. Outzen’s reading of section 41-6a-517 is in conflict with
a key term of the statute. The statute criminalizes driving with “any
measurable controlled substance or metabolite of a controlled
substance in the person’s body.” (Emphasis added.) To limit the
measurable controlled substances and metabolites to those that cause
impairment would reduce the scope of the statute to less than
“any”—a result that is incompatible with the legislature’s use of the
word any.
    ¶ 12 The language of section 41-6a-517 is clear. An individual
violates the statute when he or she “operate[s] or [is] in actual
physical control of a motor vehicle” with “any measurable controlled
substance or metabolite of a controlled substance in the person’s
body.” Because the plain language of section 41-6a-517 is
unambiguous, “‘no other interpretive tools are needed,’ and our task
of statutory construction is . . . at an end.” 12
           II. Utah Code Section 41-6a-517 Does Not Violate the
                        United States Constitution
    ¶ 13 Mr. Outzen argues that Utah Code section 41-6a-517 violates
the Eighth and Fourteenth Amendments of the United States
Constitution because it constitutes a status offense under Robinson v.
California. 13 In Robinson, the United States Supreme Court held that a
statute was unconstitutional because the statute made it a criminal
offense to “be addicted to the use of narcotics.” 14 The Court stated
that criminalizing an addiction did not punish “a person for the use
of narcotics,” but “[r]ather, . . . makes the ‘status’ of narcotic
addiction a criminal offense, for which the offender may be
prosecuted ‘at any time before he reforms.’”15 The Court recognized
that “narcotic addiction is an illness . . . . which may be contracted
innocently or involuntarily,” and that to “imprison[] a person thus
afflicted as a criminal . . . inflicts a cruel and unusual punishment” in
violation of the Eighth and Fourteenth Amendments. 16




_____________________________________________________________
   12   Bagley, 2016 UT 48, ¶ 10 (citation omitted).
   13   370 U.S. 660 (1962).
   14   Id. at 660.
   15   Id. at 666.
   16   Id. at 667.

                                      6
                            Cite as: 2017 UT 30
                           Opinion of the Court

    ¶ 14 In State v. Robinson, 17 this court distinguished a Utah statute
from the one at issue in Robinson v. California. The Utah statute, a
provision of the Utah Controlled Substances Act, “makes it unlawful
for any person to ‘knowingly and intentionally’ have ‘any
measurable amount of a controlled substance in [his or her] body.’”18
The defendant in State v. Robinson argued that, like the statute found
unconstitutional in Robinson v. California, Utah’s “measurable
amount provision criminalizes ‘simply the status of having been
affected by a controlled substance at some previous time.’” 19 We
distinguished Robinson v. California’s holding—that a state cannot
make “the ‘status’ of narcotic addiction a criminal offense” 20—from
the function of Utah’s measurable amount provision, which
“criminalizes the act of using or being under the influence of a
controlled substance in Utah.” 21 We further held that “[a]lthough the
‘use’ of a controlled substance clearly begins at ingestion, that ‘use’
continues until the user is no longer under the influence of the
drug.” 22
    ¶ 15 Mr. Outzen contends that there is a critical factual
distinction between Robinson v. California and State v. Robinson: the
defendant in State v. Robinson had “active controlled substances in
his system,” while the defendant in Robinson v. California had “only
inactive metabolites in his system.” 23 He argues that this distinction

_____________________________________________________________
   17   2011 UT 30, 254 P.3d 183.
   18 Id. ¶ 8 (alteration in original) (quoting UTAH CODE §§ 58-37-
8(2)(a)(i), 58-37-2(1)(ii), 58-37-2(1)(c) (Supp. 2010)).
   19   Id. ¶ 29.
   20   Id. ¶ 30 (quoting Robinson, 370 U.S. at 666).
   21   Id. ¶ 30.
   22   Id.
   23 Mr. Outzen’s assertion mischaracterizes the facts in Robinson v.
California. There is no mention of metabolites in the defendant’s
system in that case. Officers testified that they had observed physical
signs of narcotics use on the defendant’s arms and that the
defendant “had admitted to the occasional use of narcotics.” 370 U.S.
at 661. The defendant denied “he had ever used narcotics or been
addicted to their use. He explained the marks on his arms as
resulting from an allergic condition contracted during his military
service.” Id. at 662.

                                      7
                              STATE v. OUTZEN
                           Opinion of the Court
drives the analysis in both cases and extends to his own, reasoning
that he “did not have controlled substances in his system; he only
had indicators that he previously had controlled substances in his
system.” But the dispositive issue in both cases—and here—was not
the presence of active or inactive controlled substances, but the
difference between a status and an act. In attempting to categorize
his offense as a status, Mr. Outzen ignores the action required by
section 41-6a-517: he was operating or was in actual physical control
of a motor vehicle while he had the controlled substance’s metabolite
in his body. Section 41-6a-517 does not criminalize the status of being
addicted to—or even the status of having previously used—a
controlled substance. It also does not criminalize simply having a
metabolite of a controlled substance in the body. It criminalizes the
act of driving while “any measurable” amount or “metabolite” of the
controlled substance is in the driver’s body. Accordingly, we hold
that section 41-6a-517 is not a status offense and therefore does not
violate the Eighth and Fourteenth Amendments of the United States
Constitution.
   III. Utah Code Section 41-6a-517 Does Not Violate the Uniform
         Operation of Laws Provision of the Utah Constitution
    ¶ 16 Article I, section 24 of the Utah Constitution provides, “All
laws of a general nature shall have uniform operation.” “The concept
underlying this provision is ‘the settled concern of the law that the
legislature be restrained from the fundamentally unfair practice’ of
classifying persons in such a manner that those who are similarly
situated with respect to the purpose of a law are treated differently
by that law, to the detriment of some of those so classified.” 24 “A
statute is not uniform in its operation, and is thus unconstitutional, if
(1) ‘the statute creates any classifications,’ (2) those classifications
‘impose any disparate treatment on persons similarly situated,’ and
(3) ‘the legislature had [no] reasonable objective that warrants the
disparity.’” 25 In considering the third requirement—the legislature’s
reasonable objectives underlying the disparate treatment—we must
determine “the level of scrutiny that must be applied to the statutory
scheme.” 26 “Where a legislative enactment implicates a ‘fundamental
_____________________________________________________________
   24Blue Cross & Blue Shield of Utah v. State, 779 P.2d 634, 637 (Utah
1989) (citation omitted).
   25 State v. Roberts, 2015 UT 24, ¶ 41, 345 P.3d 1226 (alteration in
original) (citation omitted).
   26   State v. Drej, 2010 UT 35, ¶ 34, 233 P.3d 476.

                                      8
                            Cite as: 2017 UT 30
                           Opinion of the Court

or critical right’ or creates classifications which are ‘considered
impermissible or suspect in the abstract,’ we apply a heightened
degree of scrutiny.” 27 But where “there is no suspect classification at
work and no apparent fundamental right” at issue, we apply a
“rational basis” review. 28
    ¶ 17 Mr. Outzen contends that Utah Code section 41-6a-517
violates the uniform operation of laws provision because it “creates
disparate treatment between persons similarly situated” and “there
is no rational nexus between the legislative objective . . . and the
chosen classification.” The State responds that while “the statute
imposes ‘disparate treatment’ on the two groups,” those groups are
not similarly situated. The State also argues that “the legislature had
various ‘reasonable objective[s] that warrant the disparity’ in their
treatment.”
    ¶ 18 To begin the analysis, we must first consider whether Utah
Code section 41-6a-517 creates any classifications. As previously
stated, an individual violates the statute when he or she “operate[s]
or [is] in actual physical control of a motor vehicle” with “any
measurable controlled substance or metabolite of a controlled
substance” in his or her body. Subsection (3) of the statute provides
three affirmative defenses—the controlled substance was
“involuntarily ingested by the accused,” “prescribed by a
practitioner for use by the accused,” or “otherwise legally ingested.”
These affirmative defenses classify individuals into two groups:
those who illegally ingest a controlled substance and then operate or
are in actual physical control of a motor vehicle and those who
legally or involuntarily ingest a controlled substance and then
operate or are in actual physical control of a motor vehicle.
    ¶ 19 Having determined that section 41-6a-517 creates
classifications, we next inquire as to whether those classifications
impose any disparate treatment on persons similarly situated.
“When persons are similarly situated, it is unconstitutional to single
out one person or group of persons from among a larger class on the
basis of a tenuous justification that has little or no merit.” 29 To
determine if individuals are similarly situated, we have frequently
_____________________________________________________________
   27Gallivan v. Walker, 2002 UT 89, ¶ 40, 54 P.3d 1069 (citation
omitted).
   28   State v. Canton, 2013 UT 44, ¶ 40, 308 P.3d 517.
   29   Malan v. Lewis, 693 P.2d 661, 671 (Utah 1984).

                                      9
                              STATE v. OUTZEN
                           Opinion of the Court
looked to the context created by the challenged statute and within
which the individuals acted. 30 Section 41-6a-517 is addressed to those
who drive after ingesting a controlled substance. Among this group,
some chose to voluntarily and illegally ingest a controlled substance,
while some did so legally or involuntarily. It is therefore reasonable
to conclude that the two groups are not similarly situated. But
“[e]ven if some distinctions could be made among groups within a
classification, . . . we may still affirm the validity of the statute where
‘on the whole, . . . it appear[s] to be a reasonable attempt to achieve
the legitimate government ends.’” 31
    ¶ 20 In order to determine whether section 41-6a-517 is a
reasonable attempt to achieve legitimate government ends, we must
consider “whether the legislature’s classification is reasonably
related to its legitimate objectives.” 32 Because Mr. Outzen concedes
that “there is no suspect classification at work and no apparent
fundamental right” at issue, we review the legislature’s objective
under “rational basis” review.33 This third step requires us to
consider “(1) whether the classification is reasonable, (2) whether the
_____________________________________________________________
   30 For example, in State v. Roberts, we held that Utah Code section
76-5a-3 (2009), which “imposes criminal and civil liability on
individuals who ‘knowingly produce[], possess[], or possess[] with
intent to distribute’ or ‘intentionally distribute[] or view[] child
pornography,” creates a classification by “exempt[ing] from liability
law enforcement officers who encounter child pornography as part
of a criminal investigation and employees of certain organizations
acting in good faith and within the scope of their employment to
report or prevent child pornography.” 2015 UT 24, ¶ 42 (quoting
UTAH CODE § 76-5a-3 (2009)). But we held that the classes created by
the statute were not similarly situated because “the key distinction
between the individuals in each classification is the context within
which they view, possess, or distribute child pornography.” Id. ¶ 43.
See also Slater v. Salt Lake City, 206 P.2d 153, 163 (Utah 1949) (“It may
be admitted that under certain circumstances, [individuals in one
class] are a different class than [individuals in another]. However,
under the circumstances of this case, we conclude they are similarly
situated.”).
   31 ABCO Enters. v. Utah State Tax Comm’n, 2009 UT 36, ¶ 24, 211
P.3d 382 (fourth alteration in original) (citation omitted).
   32   State v. Angilau, 2011 UT 3, ¶ 31, 245 P.3d 745 (citation omitted).
   33   Canton, 2013 UT 44, ¶ 40.

                                     10
                            Cite as: 2017 UT 30
                           Opinion of the Court

objectives of the legislative action are legitimate, and (3) whether
there is a reasonable relationship between the classification and the
legislative purpose.” 34
    ¶ 21 Mr. Outzen argues that the purpose of Utah Code section
41-6a-517 is “not to deter illegal drug use,” but to “protect[] citizens
on or near the roadways of the state from drivers operating vehicles
while under the influence of impairing substances.” This may well
be one of the statute’s purposes, but a statute is seldom enacted for a
single purpose. And “we judge such enactments on the basis of
reasonable or actual legislative purposes.” 35
   ¶ 22 In order to assess the legislative purposes of a statute, we
begin with the language of the statute. 36 And here, the language of
section 41-6a-517 allows us to infer that both protection of the
public’s safety and deterrence of illegal drug use are among its
purposes. We may also look to the legislative history to support our
conclusions, although we note that “we are not limited to
considering those purposes that can be plainly shown to have been
held by some or all legislators.” 37 When section 41-6a-517 was
proposed to the state legislature, its sponsor articulated concerns
that motivated the law’s creation. 38 He emphasized the need for a
prosecutable offense of driving while under the influence of illicit
drugs and the impossibility of establishing a level of impairment
comparable to the DUI limit.
    ¶ 23 “Broad deference is given to the legislature when assessing
‘the reasonableness of its classifications and their relationship to
legitimate legislative purposes.’” 39 The legislature has chosen to
provide an affirmative defense for individuals who operate a motor
vehicle after legally or involuntarily ingesting a controlled
_____________________________________________________________
   34   State v. Robinson, 2011 UT 30, ¶ 22, 254 P.3d 183.
   35  Blue Cross & Blue Shield, 779 P.2d at 637 (emphasis added)
(citation omitted).
   36 Bagley v. Bagley, 2016 UT 48, ¶ 10, 387 P.3d 1000 (stating that
“[t]he best evidence of the legislature’s intent is the plain language of
the statute itself” (alteration in original) (citation omitted)).
   37   Blue Cross & Blue Shield, 779 P.2d at 641.
   38 Utah Senate Floor Debates, S.B. 101, 50th Leg., 1994 Gen. Sess.
(Feb. 14, 1994) (statements of Sen. Craig Peterson).
   39   Robinson, 2011 UT 30, ¶ 23 (citation omitted).

                                     11
                             STATE v. OUTZEN
                           Opinion of the Court
substance. 40 “[W]e are not limited to considering those purposes that
can be plainly shown to have been held by some or all legislators.
We will sustain a classification if we can reasonably conceive of facts
which would justify the distinctions.” 41 We conclude that the
classification is reasonable, that the legislative objectives are
reasonable, and that there is a reasonable relationship between the
classification and the legislative purposes. The legislature
determined, “or could have reasonably determined,” 42 that the
classification created by Utah Code section 41-6a-517 would deter
illegal drug use and maintain public safety.43 The classification
deters illegal drug use by making it a chargeable offense to
voluntarily and illegally ingest a controlled substance and then
operate a motor vehicle. It also promotes public safety by
discouraging individuals who have ingested controlled substances
from operating motor vehicles and creating potentially dangerous
driving conditions. While the legislature may have considered other
purposes in enacting section 41-6a-517, these are sufficient under a
rational basis review to hold that the statute does not violate the
uniform operation of laws provision of the Utah Constitution.44
                                Conclusion
    ¶ 24 A person violates Utah Code section 41-6a-517 if he or she
operates or is in actual physical control of a motor vehicle with any
measurable amount or metabolite of a controlled substance in his or
her body. We hold that the plain language of this statute does not
require an additional finding of impairment. We further hold that
the statute does not create a status offense in violation of the Eighth
and Fourteenth Amendments of the United States Constitution, and
it does not violate the uniform operation of laws provision of the
Utah Constitution. We accordingly affirm the judgment of the
district court.




_____________________________________________________________
   40   See UTAH CODE § 41-6a-517(3).
   41   Robinson, 2011 UT 30, ¶ 24 (citation omitted).
   42   Id.
   43   Supra ¶ 22.
   44See DIRECTV v. Utah State Tax Comm’n, 2015 UT 93, ¶ 53, 364
P.3d 1036.

                                    12